Citation Nr: 1530201	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to March 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In his December 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  A Board hearing was scheduled for April 2015, but the Veteran subsequently withdrew his hearing request.  38 C.F.R. § 20.704(e) (2014).

The issue of service connection for a cervical spine disability has been raised  by correspondence in December 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's current GERD is not related to service.

2.  The most probative evidence of record indicates that the Veteran's current low back disability is not related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The requirements for establishing service connection for a disability of the low back have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by an April 2010 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, private treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131;       38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during  a period of war, or during peacetime service after December 31, 1946, and arthritis  becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.         See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance    of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the evidence shows that during the pendency of this appeal,   the Veteran has been diagnosed with and treated for GERD and for lumbar strain.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's GERD and low back disability are related to service.

The Veteran's service treatment records (STRs) show that he reported digestive issues frequently and was diagnosed with diverticulitis (February 1988), gastritis (October 1989), and esophageal reflux (May 1991 and August 1992).  The Board notes, however, that no evidence of GERD was noted upon examination in December 1989 when the Veteran sought treatment for a bad taste in his mouth.  Additionally, the Veteran's abdomen and viscera were noted as normal in his December 1994 separation examination, although he did report frequent indigestion in a concurrent report of medical history.

The STRs also indicate that the Veteran reported low back pain several times during service and was diagnosed with back pain related to his prostate (July 1974), back strain or costochondritis (April 1979), dextroscoliosis of the thoracic spine (December 1983), musculoskeletal back pain (August 1990), mechanical back pain (November 1990), and thoracic scoliosis with curvature convexity to the right with compensatory lumbar curve (December 1992).  The record also indicates that he was hit in the head with a deck hatch in June 1977.  However, the Board notes that   x-rays obtained in December 1990 revealed a normal lumbar spine.  Additionally, the Veteran's spine was noted as normal in his December 1994 separation examination, and the Veteran denied recurrent back pain at that time. 

In August 2010 the Veteran was afforded a VA examination in connection with his claim for service connection.  Following a review of the record and examination of the Veteran, the examiner concluded that the Veteran's currently diagnosed GERD is not related to his military service.  In support of the opinion, the examiner noted that at the time of a 1995 examination shortly after the Veteran's separation from service, he did not present with any gastrointestinal (GI) symptoms.  The examiner further noted that a 1990 endoscopy was negative and that at that time the Veteran's upper GI distress was diagnosed as being related to his use of Motrin.  Finally, the examiner also noted that while GERD is a chronic condition, there is no evidence of a link between the Veteran's current diagnosis and his in-service treatment.  

The August 2010 examiner also examined the Veteran in conjunction with his claim for service connection for a back disability.  Following a review of the record and examination of the Veteran, the examiner concluded that the Veteran's currently diagnosed lumbar strain is not related to his military service.  In support of the opinion, the examiner noted that there was no spine condition documented at separation from active duty and that the Veteran's post-service VA treatment records are silent for any diagnosis or treatment for a lumbar spine disability.  The examiner also noted that there is no evidence of a link between the Veteran's current lumbar strain and his in-service treatment for low back pain.  Another VA clinician supported the opinion and rationale provided by the August 2010 examiner as to the GERD and low back claims.

After review of the record, the Board finds that the most probative evidence indicates that the Veteran's currently diagnosed GERD and lumbosacral strain are not related to service.  

The Board finds that the opinions of the VA examiner provided after reviewing    the claims file and examining the Veteran reflect consideration of all relevant facts and the examiner provided a rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As such, the Board finds that the opinions are both competent and probative.  There are no medical opinions to the contrary.  

Ultimately, except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  In this case, there is no competent evidence indicating the Veteran's current GERD and low back disability are related to his service.  

While the Veteran contends that his GERD and low back disability are related to service, the diagnosis of GERD and lumbar strain and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his disabilities is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed disabilities is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the  pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the preponderance of the competent and probative evidence is against the claims, and the claims for service connection for GERD and a low back disability are denied.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

The claim of entitlement to service connection for GERD is denied.

The claim for service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


